t c memo united_states tax_court robert c coborn sr petitioner v commissioner of internal revenue respondent docket no filed date mark a pridgeon for petitioner david l zoss for respondent memorandum opinion swift judge respondent determined deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in petitioner's federal income taxes for and the issue for decision is whether petitioner is entitled to a claimed dollar_figure million nonbusiness_bad_debt deduction relating to funds transferred to a closely_held_corporation petitioner resided in st cloud minnesota at the time the background petition was filed on date petitioner became holder of stock in environmental protection laboratories inc epl a newly formed minnesota corporation established among other things to develop products relating to laboratory testing and to environmental monitoring equipment beginning in and through january of petitioner was the controlling shareholder of epl one of petitioner's business objectives for epl was for epl to become sufficiently successful and profitable so that the stock in epl could be sold to a third party at a large profit in petitioner's son robert c coborn jr became epl's president over the years petitioner invested heavily in epl in part to financially support the corporation of which his son was president in the early 1980's it was estimated that epl would need dollar_figure to dollar_figure million in additional capital funds to implement for epl the business plan that petitioner his son and others had developed between and petitioner transferred at least dollar_figure to epl over the years epl obtained a number of loans from banks these loans were personally guaranteed by petitioner funds that petitioner individually transferred to epl were not secured and were subordinated to bank loans epl obtained not until september of did petitioner take steps to secure funds he alleges to have loaned to epl between and a series of purported promissory notes were executed on behalf of epl and in favor of petitioner that apparently related to some of the funds petitioner transferred to epl neither petitioner nor epl however maintained adequate current documentation and accounting_records reflecting funds petitioner transferred to epl certain documentation relating to the funds petitioner transferred to epl appears to have been originated not at the time the funds were transferred but in later years of the dollar_figure that petitioner alleges constituted funds he loaned to epl dollar_figure thereof is not reflected by any purported promissory notes at some point in time an undated document was executed on behalf of epl and in favor of petitioner indicating that petitioner agreed to loan over an unspecified period of time an unspecified amount of funds to epl and that epl would repay the funds on demand with interest at a rate of percent per annum on petitioner's federal_income_tax returns for the years in issue the reporting of interest_income by petitioner relating to funds petitioner received from epl and relating to the alleged loans petitioner purportedly made to epl is erratic and inconsistent in some years petitioner received no funds from epl but petitioner reported on his income_tax returns interest_income received from epl in other years petitioner reported on his income_tax returns more or less in interest_income than the total funds he received from epl in some years petitioner reported none of the funds he received from epl as interest_income the schedule below indicates for some years the amounts of funds petitioner apparently received from epl and the amounts petitioner reported on his respective federal_income_tax returns as interest_income received from epl year funds petitioner received from epl -0- dollar_figure big_number big_number big_number funds reported as interest_income dollar_figure big_number big_number -0- big_number big_number on a final decree of divorce between petitioner and his wife dated date it is stated that petitioner is awarded debt owed by epl to him in the amount of dollar_figure in july of apparently before petitioner made any claim that the debt purportedly owed to him by epl was worthless epl's financial statements for were prepared and reflected total assets of dollar_figure and total stockholder equity of dollar_figure included among the reported assets was an asset with a stated_value of dollar_figure that was described as fair_market_value of product rights in september of apparently after petitioner made the claim that purported debt owed to him by epl was worthless epl’s financial statements for and were prepared and the above asset was omitted from the financial statements epl experienced some degree of success between and epl’s gross_receipts increased by over percent according to epl’s books however from through no net profits were realized by epl and epl had a negative net_worth in epl became delinquent in the payment of employment_taxes and epl’s board_of directors considered filing a bankruptcy petition petitioner and his son however decided not to file a bankruptcy petition on behalf of epl because such a step would disrupt epl’s employee vendor banking and customer relationships and would damage epl’s trade_name further in petitioner and his son still considered epl's business prospects good and petitioner anticipated the possible private or public sale of the stock of epl in no appraisals relating to the value of epl as a business were obtained the evidence does not indicate that petitioner ever made demand on epl for repayment of his purported loans to epl nor does the evidence indicate that petitioner ever undertook steps to otherwise collect from epl the purported loans in in anticipation of among other things a possible sale of epl’s stock and in an effort to enhance the financial statements of epl petitioner went through the exercise of forgiving dollar_figure million in purported debt of epl to petitioner relating to funds that petitioner over the years had transferred to epl after epl continued to operate as a business petitioner and his son attempted to sell the stock of epl in a public offering and petitioner continued to transfer funds to epl in and petitioner transferred to epl funds totaling dollar_figure and petitioner received from epl funds totaling dollar_figure the evidence does not indicate the existence of any promissory notes or other debt instruments relating to the funds that petitioner after transferred to epl in in seeking outside investment capital a new comprehensive business plan for epl was adopted by epl had changed its name to micro bio logics inc mbl and in mbl conducted an unsuccessful public offering of its common_stock and warrants on epl’s original and amended corporate federal_income_tax returns dollar_figure million in forgiveness of indebtedness income was reported relating to the dollar_figure million in purported debt to petitioner that petitioner in allegedly forgave based on epl's corporate federal_income_tax return but for the dollar_figure million in forgiveness of indebtedness income that was reported epl would have reported on its corporate federal_income_tax return a net_operating_loss for in the amount of dollar_figure as a result of its operations and its net_operating_loss carryforward from prior years the dollar_figure million in forgiveness of indebtedness income that epl reported for did not result in any reported tax_liability for epl further in january of petitioner sold his stock in coborn's inc coborn another closely_held_corporation in which petitioner had an interest and petitioner realized from this sale a long-term_capital_gain of dollar_figure in and petitioner recognized and reported dollar_figure dollar_figure dollar_figure and dollar_figure respectively of this capital_gain on petitioner's and federal_income_tax returns the dollar_figure million claimed nonbusiness_bad_debt deduction and the carryovers thereof relating to petitioner’s purported loans to epl significantly offset the capital_gains reported from the sale of petitioner’s stock in coborn discussion losses on nonbusiness bad_debts are treated as sustained in a particular year only if the entire debt becomes totally worthless during the year 478_f2d_1160 8th cir affg in part and remanding 56_tc_388 sec_1_166-5 income_tax regs the taxpayer must show some identifiable_event or group of facts that proves worthlessness 97_tc_579 a debt does not become worthless merely because a creditor decides not to enforce the debt 560_f2d_627 5th cir declining business lack of profits or poor financial condition do not necessarily establish worthlessness of a debt 106_tc_312 affd per curiam without published opinion 121_f3d_723 11th cir this is particularly true where a debtor continues to operate as a going concern and where the creditor continues to extend funds to the debtor id and cases cited therein the evidence establishes that after epl continued to operate as a business petitioner continued to seek a sale of the stock of epl and epl conducted ongoing business activity in a new business plan for epl was formulated and in a public offering of epl stock occurred significantly after petitioner continued to transfer funds to epl the evidence does not demonstrate that epl's purported debt to petitioner became worthless in for the reasons stated decision will be entered for respondent
